RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 11/19/2021 have been received. In the response filed on 11/19/2021, claims 1, 6, 10, 11, and 17 were amended; and claims 21-23 were added. 
Claims 1-11 and 15-23 are pending. Claim 4 is withdrawn from consideration. Claims 12-14 are canceled. Claims 1-3, 5-11, and 15-23 are rejected. 

Withdrawn Rejections
The 35 USC 103 rejections, made of record in the office action mailed on 5/19/2021, have been withdrawn due to applicant’s amendment filed on 11/19/2021.

Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(a)/ pre-AIA  35 U.S.C. 112, first paragraph
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:



Claims 1-3, 5-10, 21, 22, and 23 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1
Claim 1 is rejected because it adds new mater to the claims.  
Amended claim 1 recites, “wherein the peanut hulls comprise at least 83% by weight of the pellets”. 
As such, the range of peanut hulls in claim 1 includes all ranges greater than or equal to 83%, e.g., 83%, 90%, 95%, 97%, etc.   
Disclosure
The specification discloses the solid peanut ingredient may be peanut meal, peanut hulls, and a combination thereof (p. 3, ln. 15-16). 
The specification discloses exemplary embodiments of pellets (specification, p. 8, Table 1):

    PNG
    media_image1.png
    371
    820
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    435
    684
    media_image2.png
    Greyscale

Written description discussion
An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." To satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." MPEP 2163. While there is no in haec verba requirement, newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure. MPEP 2163.
Express disclosure
The specification does not expressly disclose a range of the solid peanut ingredient in the pellet.
The specification does not expressly disclose a range of peanut hull in the pellet. 
Inherent disclosure

Implicit disclosure
Since the specification neither expressly, nor inherently discloses the newly presented limitation, the disclosure must provide implicit support for the newly added limitation.  
The specification fails to provide implicit support for the newly added limitation. The exemplary embodiments do not disclose a pellet comprising peanut hulls. As shown in Tables 1 and 4, the specification discloses peanut fiber in amounts of 81.7%, 82.95%, 83%, 84%, 85%, and 88%. Table 1 also demonstrates that ground peanut hulls do not consist of peanut fiber. Instead, peanut fiber is part of the composition of peanut hulls (see p. 8, Table 1, col. 1, listing the nutrients in Peanut Hulls). Therefore, the specification fails to provide support for the newly added limitation.
Summary of claim 1 rejection
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly added limitation, “wherein the peanut hulls comprise at least 83% by weight of the pellets” adds new matter to the claims. The new matter must be deleted from the claims. 

Claim 23
Claim 23 is rejected because it adds new mater to the claims. Claim 23 depends from claim 11. The combination of claim 11 and new claim 23 recites: 

mixing peanut soapstock with peanut hulls, thus producing a 
mixture; 
wherein the peanut soapstock is present in the pellet at an amount 
of 5-7% by weight of the pellet; 
compressing the mixture, thus producing a pellet; 
wherein a temperature of the pellet during the compressing does 
not exceed 150 degrees F; 
wherein two weeks after the pellet was produced, the pellet is 
stable and not moldy; 
 wherein the pellet consists of the peanut soapstock and the peanut 
hulls.

Disclosure
The specification does not provide a general statement of time periods for stability and lack of mold. 
The specification discloses acid treatment of pellets resulted in better stability, with no evidence of molding after 8 weeks of storage (p. 7, ln. 22-23). 
The specification discloses exemplary embodiments of pellet conditions after storage for 2 weeks, 4, weeks, and 8 weeks (specification, p. 8, Table 1, copied above). No exemplary embodiment consists of peanut soapstock and peanut hulls. 
The specification fails to support the presently claimed combination of a method of making a pellet consisting of peanut soapstock and peanut hulls wherein two weeks after the pellet was produced, the pellet is stable and not moldy. 

Summary of claim 23 rejection
For the reasons provided above, the specification does not convey with reasonable clarity to those skilled in the art that the inventor had possession of the presently claimed subject matter at the time of filing. Therefore, the newly claimed combination of a method of making a pellet consisting of peanut soapstock and peanut hulls wherein two weeks after the pellet was produced, the pellet is stable and not 

Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Rejections under 35 U.S.C. 112(b)/ pre-AIA  35 U.S.C. 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5-11, and 15-23 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the term “the pellets” lacks antecedent basis. Claim 1 recites the limitation "the pellets" in line 5. However, the process does not product pellets until the step recited in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
This rejection can be overcome by amending the claim to recite: 
Claim 1. A method of making ready-to-consume animal feed pellets without using steam conditioning or pellet binder, the method comprising:
forming a uniform mixture of peanut hulls and a liquid peanut ingredient;
passing the uniform mixture through a pellet mill having a roller and die extruder, thus forming pellets; 
wherein the peanut hulls comprise at least 83% by weight of the pellets; and

	
Claim 11 is indefinite because the term “the pellet” lacks antecedent basis. Claim 11 recites the limitation "of the pellet" in line 4. However, the process does not product pellets until the step recited in line 6. There is insufficient antecedent basis for this limitation in the claim.
This rejection can be overcome by amending the claim to recite: 
Claim 11. A method of producing a pellet, the method comprising:
mixing a peanut soapstock with peanut hulls, thus producing a mixture;
compressing the mixture, thus producing a pellet; 
wherein the peanut soapstock is present in the pellet at an amount of 5-7 % by weight of the pellet;
wherein a temperature of the pellet during the compressing does not exceed 150 degrees F; and 
wherein two weeks after the pellet was produced, the pellet is stable and not moldy.

Claim 11 is indefinite because the meaning of the phrase, “wherein two weeks after the pellet was produced, the pellet is stable and not moldy" is not clear. It is not clear whether the claim requires keeping the pellet for two weeks or whether the phrase is a property of the pellet. 
Claim 17 is indefinite because the meaning of the phrase, “such that the pellet is not moldy after 8 weeks" is not clear. It is not clear whether the claim requires keeping the pellet for eight weeks or whether the phrase is a property of the pellet. 
	Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5-10, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ivie, US 5,041,410 A; in view of Thurman, US 2,968,559 A; and Bevans et al., US 2006/0045957 A1. 
Regarding claim 1: Ivie discloses a method of making pellets (granules, col. 2, ln. 42) from peanut hulls (col. 1, ln. 63). Ivie does not require using steam conditioning or pellet binder. 
Ivie does not disclose a mixture of liquid peanut ingredient. 
Thurman discloses a method of producing pellets (fig 1, #37, col. 8, ln. 46). Thurman discloses forming (mixer with ref #40, fig 1, col. 8, ln. 72-73; col. 9, ln. 8-9) a mixture (readily and thoroughly penetrates or mixes with the meal to give a homogeneous product, col. 6, ln. 57-59) comprising 0.75% to 3% soapstock to prevent dusting and improve pelleting properties (col. 6, ln. 29-31). Thurman discloses the soapstock may be from peanuts (col. 2, ln. 65). Thurman discloses an embodiment comprising peanut hulls and soapstock (col. 5, ln. 73 to col. 6, ln. 1). Thurman discloses the mixture is compressed into a pellet (pelletized, col. 8, ln. 45-46). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a mixture of peanut soapstock and peanut hulls, as taught in Thurman, in the process of making a pellet from peanut hulls, as taught in Ivie, to obtain a method of making a pellet comprising a step of forming a uniform mixture of peanut hulls and a liquid peanut ingredient (soapstock). One of ordinary skill in the art at the time the invention was filed would have been motivated to make a mixture of peanut hulls and liquid peanut ingredient (soapstock) because the liquid peanut ingredient (soapstock) prevents dusting and improves pelleting properties (Thurman, col. 6, ln. 29-31). 
wherein the peanut hulls comprise at least 83% by weight of the pellets

passing the uniform mixture through a pellet mill having a roller and die extruder, thus forming pellets;
Ivie discloses forming pellets (col. 2, ln. 12-13). 
Ivie does not disclose the pellet mill (pelletizer) comprises a roller and die extruder. 
Bevans is drawn to a method for making pellets (abstract). Bevans discloses batching, mixing and pelleting steps can be carried out in known commercial equipment used in the conventional pelleting process (para 0028). Bevans discloses a mixer, a pellet mill comprising a die and roller assembly (para 0028). Bevans discloses a mixture is passed through a die/roller assembly where the mash is extruded to form pellets (para 0028). Bevan discloses the pellets are then discharged from the pellet roll (para 0028). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the pelletizer that makes feed pellets, as taught in Ivie, with a pellet mill comprising a roller and die extruder that makes feed pellets, as taught in Bevans, to obtain a method of making pellets comprising a step of passing the uniform mixture through a pellet mill having a roller and die extruder to form pellets. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming pellets with the meal and soap stock. Ivie discloses a pelletizer makes pellets from peanut hulls. Bevans discloses pelleting carried out in known commercial equipment used in the conventional pelleting process (para 0028). The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B.
Negative alternative limitation (“without using steam conditioning or pellet binder”) and “wherein the method does not subject the uniform mixture to steam conditioning”

Method of making ready-to-consume animal feed pellets
The phrase “of making ready-to-consume animal feed pellets” is a statement with regard to the intended use and is not further limiting in so far as the steps of the method are concerned. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, the intended use does not result in a manipulative difference between the claimed invention and the prior art. The prior art suggests performing the recited manipulative steps with the recited materials. The prior art suggests peanut hulls (Ivie, col. 1, ln. 22; Thurman, col. 5, ln. 70-74) and peanut soapstock (Thurman, col. 2, ln. 65). As such, the intended use does not patentably distinguish the claimed invention from the prior art.
Regarding claims 2 and 3: Bevans discloses the pellets are cooled and dried (para 0029).
Regarding claim 5: While Thurman does not expressly recognize the liquid peanut ingredient has viscous and cohesive properties, one having ordinary skill in the art would expect the properties are present for the following reasons. First, Thurman discloses the disclosed and claimed liquid peanut ingredient (i.e., soapstock, col. 6, ln. 44, which may be from peanuts, col. 2, ln. 65). 
Regarding claim 6: The prior art suggests the liquid peanut ingredient and the peanut hulls includes at least one labile feed ingredient. Ivie discloses the process transforms the weight, density, shape, size, and structural integrity of the peanut hulls (col. 1, ln. 61-63). As such, Ivie’s ingredient is encompassed within the breadth of at least one labile feed ingredient. Thurman discloses the claimed materials, i.e., peanut 
Regarding claim 7: Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Ivie does not require the pellet to be heated. Thurman suggests the pellets may be at a temperature of less than 150°F (65°C, col. 9, ln. 26). As such, the pellet temperature represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the difference in temperature is not such an invention as will sustain a patent. 
Regarding claims 8 and 9: Bevans discloses removing fines from the pellets (para 0030). Bevans discloses the fines are recycled back to the surge bin where they are fed back into the process along with the unpelleted mash (para 0030). 
Regarding claim 10: Thurman discloses soapstock (col. 6, ln. 10), which may be from peanuts, col. 2, ln. 65). 
Regarding claim 21: Thurman discloses pigmenting and coloring materials, which include carotenoids and carotines, remain in the soapstock (col. 4, ln. 23-30). Pigmenting and coloring materials are encompassed within the breadth of the recited heat sensitive ingredient. 
Regarding claim 22: Ivie discloses different forms of pellets (pellets and granules) with density ranges of 26-30 lb/ft3 (col. 2, ln. 35) and 36-42 lb/ft3 (col. 2, ln. 22). As . 

Claims 11 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ivie, US 5,041,410 A; in view of Thurman, US 2,968,559 A. 
Regarding claim 11: Ivie discloses a method of making pellets (granules, col. 2, ln. 42) from peanut hulls (col. 1, ln. 63). 
Ivie does not disclose a mixture of peanut soapstock and peanut hulls. 
Thurman discloses a method of producing pellets (fig 1, #37, col. 8, ln. 46). Thurman discloses forming (mixer with ref #40, fig 1, col. 8, ln. 72-73; col. 9, ln. 8-9) a mixture (readily and thoroughly penetrates or mixes with the meal to give a homogeneous product, col. 6, ln. 57-59) comprising 0.75% to 3% soapstock to prevent dusting and improve pelleting properties (col. 6, ln. 29-31). Thurman discloses the soapstock may be from peanuts (col. 2, ln. 65). Thurman discloses an embodiment comprising peanut hulls and soapstock (col. 5, ln. 73 to col. 6, ln. 1). Thurman discloses the mixture is compressed into a pellet (pelletized, col. 8, ln. 45-46). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a mixture of peanut soapstock and peanut hulls, as taught in Thurman, in the process of making a pellet from peanut hulls, as taught in Ivie, to obtain a method of making a pellet comprising a step of forming a uniform mixture of peanut hulls and a liquid peanut ingredient (soapstock). One of ordinary skill in the art at the time the invention was filed would have been motivated to make a mixture of peanut hulls and liquid peanut ingredient (soapstock) because the liquid 
wherein the peanut soapstock is present in the pellet at an amount of 5-7% by weight of the pellet
Thurman discloses forming (mixer with ref #40, fig 1, col. 8, ln. 72-73; col. 9, ln. 8-9) a mixture (readily and thoroughly penetrates or mixes with the meal to give a homogeneous product, col. 6, ln. 57-59) comprising about 0.75% to 3% or more and 1-5% or higher soapstock to prevent dusting and improve pelleting properties (col. 6, ln. 29-35).
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein a temperature of the pellet during the compressing does not exceed 150 degrees F
Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Ivie does not require the pellet to be heated. Thurman suggests the pellets may be at a temperature of less than 150°F (65°C, col. 9, ln. 26). As such, the pellet temperature represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. Therefore, the difference in temperature is not such an invention as will sustain a patent. 
wherein two weeks after the pellet was produced, the pellet is stable and not moldy

Regarding claim 23: Ivie in view of Thurman does not require ingredients other than peanut hulls and peanut soapstock. As such, Ivie in view of Thurman is encompassed within the recited pellet that “consists of the peanut soapstock and the peanut hulls”.

Claims 11, 15, 19, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thurman, US 2,968,559 A; in view of Bevans et al., US 2006/0045957 A1
Regarding claim 11: Thurman discloses a method of producing pellets (fig 1, #37, col. 8, ln. 46). Thurman discloses forming (mixer with ref #40, fig 1, col. 8, ln. 72-73; col. 9, ln. 8-9) a mixture (readily and thoroughly penetrates or mixes with the meal to give a homogeneous product, col. 6, ln. 57-59) comprising a 0.75% to 5% soapstock (col. 6, ln. 29-32). Thurman discloses an embodiment comprising peanut hulls and soapstock (col. 5, ln. 73 to col. 6, ln. 1). Thurman discloses the soapstock may be from peanuts (col. 2, ln. 65). Thurman discloses the mixture is compressed into a pellet (pelletized, col. 8, ln. 45-46). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Thurman does not expressly disclose a method of making a pellet comprising peanut soapstock and peanut hulls. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to make a pellet comprising peanut soapstock and peanut hulls because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. In the present case, Thurman discloses the materials may be used to form a pellet. As such, selecting the materials to form a pellet is prima facie obvious. 
a temperature of the pellet during the compressing does not exceed 150 degrees F
Thurman discloses a pelletizer of conventional construction for the production of pellets constituting the feed product (col. 8, ln. 45-46). 
Thurman does not disclose a temperature of the pellet during the compressing does not exceed 150 degrees F. 
Bevans is drawn to a method for making animal feed pellets (abstract). Bevans discloses including nutrients that would normally be broken down by heat treatment (para 0018). Bevans discloses the pellets include a nutritive substance; an ingredient that furnishes nourishment and/or feeds, maintains, and supports the animal ingesting it; any substance necessary, advantageous, beneficial to, or enhancing the metabolism and growth of the animal; or any substance which is converted by the animal into a substance necessary, advantageous or beneficial to the metabolism and growth of the animal (para 0024). Bevans discloses batching, mixing and pelleting steps can be carried out in known commercial equipment used in the conventional pelleting process (para 0028). Bevans discloses a mixer, a pellet mill comprising a die and roller assembly (para 0028). Bevans discloses a mixture is passed through a die/roller assembly where the mash is extruded to form pellets (para 0028). Bevan discloses the pellets are then discharged from the pellet roll (para 0028). Bevan discloses exemplary embodiments wherein the pellets had temperatures of 175 °F (para 0041) and 145 to 153 °F (para 0044 and 0048). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the step of pelletizing in a pelletizer of conventional construction for the production of pellets, as taught in Thurman, with a step of pelletizing in a pelletizer wherein the pellets had temperatures in the range of 145° to 175 °F, as taught in Bevans, to obtain a method of making pellets comprising a step of pelletizing in a pelletizer wherein the pellets had temperatures in the range of 145° to 175 °F. In the present case, one having ordinary skill in the art at the time the invention was filed would expect the substitution would yield the predictable result of forming pellets with the hulls and soap stock. Thurman discloses a pelletizer makes pellets from the claimed ingredients. Bevans discloses pelleting carried out in known commercial equipment 
Additionally per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Thurman suggests the pellets may be made with conventional pelletizing equipment (col. 8, ln. 45). Bevans discloses pelleting carried out in known commercial equipment used in the conventional pelleting process (para 0028). Bevans discloses including nutrients that would normally be broken down by heat treatment (para 0018). Bevans discloses pellets having a temperature in the range of 145-153°F (para 0044). As such, the pellet temperature represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. Furthermore, one of ordinary skill in the art at the time the invention was filed would have been motivated to use a pellet temperature, e.g., 145° to 175 °F, that would not break down nutrients (Bevan, para 0018).
wherein two weeks after the pellet was produced, the pellet is stable and not moldy

Regarding claim 15: Thurman discloses pelleting agent (gum, col. 6, ln. 18; or with small percentage of molasses, col. 7, ln. 5-6). 
Regarding claims 19 and 20: Bevans discloses removing fines from the pellets (para 0030). Bevans discloses the fines are recycled back to the surge bin where they are fed back into the process along with the unpelleted mash (para 0030). 

Claims 11 and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thurman, US 2,968,559 A; in view of Bevans et al., US 2006/0045957 A1; as applied to claims 11, 15, 19, and 20 above, and in further view of Barresi et al., US 2003/0020043 A1.
Thurman in view of Bevans is relied on as above. 
Thurman and Bevans do not disclose an acidifier. 
Barresi is drawn to providing nutrients to an animal (para 0024). 
Barresi discloses the composition is in the form of compressed or compacted particles (para 0024). Barresi discloses a mixture is pelletized in a pellet mill (para 0025). Barresi discloses adding a preservative or mold inhibitor (para 0031). Barresi discloses the mold inhibitor is sodium propionate (para 0031). Barresi discloses the mold inhibitor is present in an amount ranging from about 0.02% to about 3.5% by weight (para 0031). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to include an acidifying agent in a mixture that is pelletized, as taught in Barresi, in the mixture that is pelletized, as taught in Thurman in view of Bevans, to obtain a method of producing a pellet wherein an acidifying agent is added to a mixture that is pelletized. One of ordinary skill in the art at the time the invention was filed would have been motivated to include the acidifying agent to inhibit mold (para 0031). 

Barresi does not expressly state the acidifier is present in an amount to stabilize the pellet such that the pellet is not moldy after 8 weeks. However, one would expect the acidifier is present in an amount to stabilize the pellet against mold for a period of time that includes a pellet that is “stable and not moldy” “two weeks after the pellet was produced” (claim 11) and “not moldy after 8 weeks” (claim 17) for the following reasons. Barresi discloses adding mold inhibitor to inhibit molding (para 0031). Barresi discloses the claimed mold inhibitor. Barresi discloses the mold inhibitor is present in a range that overlaps the presently disclosed amount of mold inhibitor (see Bevans, para 0031, disclosing mold inhibitor is present in an amount ranging from about 0.02% to about 3.5% by weight). As such, one would expect the acidifier is present in an amount to stabilize the pellet against mold for a period of time that includes “two weeks after the pellet was produced” (claim 11) and “after 8 weeks” (claim 17). 
The discussions of the remaining limitations of claim 11 and dependent claims 11, 15, 19, and 20 apply here as above. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619